            ROBINSON BROG LEINWAND GREENE GENOVESE                        &   GLUCK   P.C.
                                     875 THIRD AVENUE, 9m FLOOR

                                     NEW YORK, NEW YORK 10022


                                              (2 I 2) 603-6300


                                            FAX (212) 956-2164



                                            April 16,2019

                                                                                              212-603-6395
                                                                                      prg@robinsonbrog.com



VIAECF

Hon. Allison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

                    Re:   BlockChain Technologies Corp. v. RVH Inc. et al.,
                          No. 18-cv-09352 (AJN)

Dear Judge Nathan:

       We represent Plaintiff BlockChain Technologies Corporation and Third-Party Defendants
Nikolaos Spanos and The Synapse Foundation d/b/a Zap.org in the above-referenced case. We
submit this letter jointly with Alan Avery Heller, counsel for Defendants RVH Inc. and Robert
Herskowitz, pursuant to the Case Management Plan in this case to advise the Court that at this
time the parties do not seek referral to a Magistrate Judge for a settlement conference or to
mediation.

         Should the parties' position change, we will notify the Court.




                                        :~~?i!d!f~(j/!!J
cc:     Alan A. Heller


(00999565DOCX;l }
